Citation Nr: 0126705	
Decision Date: 11/23/01    Archive Date: 12/03/01

DOCKET NO.  99-05 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral loss of 
vision.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1958 to 
April 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for loss of vision.  This case was previously 
before the Board in April 2001, when it was remanded for 
further development.

A hearing was held before a Member of the Board in November 
2000.  The veteran was assisted at the hearing by a VARO 
employee.

The May 1998 rating decision limited the scope of the claim 
to loss of vision in the right eye.  However, the veteran's 
application for benefits did not limit his claim to right eye 
disability, nor have his subsequent correspondence or 
examinations limited his claim to the right eye.  
Furthermore, the statement of the case and supplemental 
statement of the case have not limited the claim to right eye 
disability.  Because in addition to the above there is 
evidence of a loss of vision in both eyes, the Board 
interprets the veteran's claim to encompass bilateral loss of 
vision.


FINDING OF FACT

Medical evidence establishes that any visual loss not due to 
refractive error is due to diabetic proliferative 
retinopathy, and is not due to disease or injury in service.


CONCLUSION OF LAW

Service connection for bilateral loss of vision is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules implementing the provisions of VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes extensive private treatment 
records and two VA examinations.  The case was remanded in 
part to obtain current private treatment records, which are 
now in the claims file.  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  A VA 
examination is not necessary, because there has been no 
competent evidence submitted that creates doubt regarding the 
etiology of his vision loss.

Furthermore, the claimant has been notified of the laws and 
regulations applicable to his claim.  The rating decision, 
statement of the case, and supplemental statement of the 
case, as well as discussion during the personal hearing, have 
informed him of the information and evidence he needs to 
establish entitlement to the benefit sought, informed him 
what evidence has been received, and informed him what 
necessary evidence is lacking.  

The Board has reviewed the facts of this case in light of 
VCAA and the implementing regulations.  As all of the 
mandates of VCAA and the implementing regulations are met, no 
useful purpose would be served by remanding the case to the 
RO for initial consideration of VCAA and the implementing 
regulations.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background

The veteran alleges that his loss of vision is secondary to a 
concussion he suffered in March 1961, when he was beaten and 
robbed while on leave.  Service medical records indicate he 
indeed was treated for a concussion, a bruise to the left 
forehead, and a cut to his lower lip.  After six days, he was 
released as fit for duty.  No follow-up treatment is recorded 
in the service medical records.  The veteran's records do 
show that glasses were prescribed in February 1962.  On 
enlistment, his uncorrected vision was 20/20, bilaterally.  
On separation, his uncorrected vision was 20/50 bilaterally 
and his corrected vision was 20/15 bilaterally.

There is no record of any treatment for loss of vision until 
December 1984.  At that time, a private doctor reported that 
the veteran had complained of increasing bilateral vision 
loss for two years.  Diabetes had been diagnosed three years 
prior. In December 1984, proliferative diabetic retinopathy 
was diagnosed.  The disease was worse in the right eye.  
Laser treatment was administered to the left eye in January 
1985 to arrest the advancement of the diabetic retinopathy.

The veteran has received further treatment at a private eye 
hospital from February 1985 until the present.  Retinal 
detachments in both eyes due to proliferative diabetic 
retinopathy were diagnosed and treated.  Surgery on the left 
eye was performed in March 1985.  In September 1995, a 
cataract was extracted from the left eye; there was no light 
perception in the right eye.

On VA neurological examination in October 1997, the veteran 
reported that he was beaten up in 1962, lost consciousness, 
and since that time has had deteriorating vision.  He 
reported a history of end stage renal disease, hypertension, 
and non-insulin dependent diabetes mellitus.  The right pupil 
did not react to light, and he could not see anything with 
the right eye with or without glasses.  The left eye was 
reactive to light; corrected and uncorrected vision in that 
eye was 20/25.  Congenital atrophia was present in the left 
eye.  Right eye blindness was diagnosed.

On VA ophthalmologic examination in October 1997, a 15 year 
history of diabetes was reported.  Visual acuity in the left 
eye was 20/150 without correction, and 20/50+1 with 
correction.  No light perception in the right eye was 
diagnosed.  Proliferative diabetic neuropathy in both eyes 
was diagnosed.

On July 1998 VA examination, the veteran reported that he was 
attacked in 1959 and lost consciousness, and has been losing 
vision in his right eye since.  A history of diabetes 
mellitus was noted.  Uncorrected vision in the left eye was 
20/150 far and 20/80 near.  Lenses corrected vision in the 
left eye to 20/40.  The right eye had no light perception.  
Advanced non-insulin dependent diabetes with proliferative 
diabetic retinopathy in both eyes was diagnosed.  
Pseudophakia of the left eye and a dense white coat of the 
right eye was noted, along with a history of trauma.  In 
November 1998, in response to an inquiry from the RO, the VA 
examiner opined that the veteran's bilateral vision changes 
are related to his diabetes.

The veteran testified at a personal hearing in November 2000.  
He stated that he was treated for a concussion following a 
beating and robbery in 1961, and upon arrival at his next 
duty station, began to have problems with vision.  He 
reported that he was found to be nearsighted and glasses were 
prescribed.  He sought no treatment for his vision, which 
grew worse over a period of time, until 1984.  He had not 
discussed the 1961 trauma with any of his doctors, but stated 
that his doctors had blamed his loss of vision on his 
diabetes.

The veteran's private doctor summarized his treatment in a 
January 2001 letter.  Visual acuity was right eye, no light 
perception, and left eye, 20/50.  His retinopathy was stable, 
and continued unchanged through August 2001.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including nearsightedness, even if visual acuity 
decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to 
service connection.  38 C.F.R. §§ 3.303(c), 4.9.

To the extent that the veteran's loss of vision is due to 
refractive error, such disability may not be service 
connected.  See 38 C.F.R. § 3.303(c).  The overwhelming 
preponderance of the evidence is to the effect that the 
veteran's bilateral loss of vision is due to diabetic 
retinopathy, which became manifest many years after service, 
and is due to diabetes which was first manifested many years 
after service.  In these circumstances, the loss of vision 
due to diabetic retinopathy could only be service connected 
(on a secondary basis) if diabetes itself was service 
connected.  38 C.F.R. § 3.310 (a).  Diabetes is not service 
connected, and service connection for that disease is not 
claimed.  

There is no competent evidence relating the bilateral loss of 
vision to trauma in service.  The only medical opinion 
specifically on the etiology of the veteran's bilateral 
visual changes, a follow-up opinion to an eye examination in 
November 1998, is to the effect that the changes are due to 
diabetes.  In the absence of any competent evidence of a 
nexus between the veteran's loss of vision and head 
trauma/concussion in service, there is no basis for 
establishing service connection for the bilateral vision 
loss.  Pond v. West, 12 Vet. App. 341, 346 (1999).  As a 
layperson lacking in medical training and expertise, the 
appellant is not qualified to offer an opinion on a question 
of medical causation.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).


ORDER

Service connection for bilateral loss of vision is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

